Title: To John Adams from Josiah, III Quincy, 17 January 1809
From: Quincy, Josiah, III
To: Adams, John



Dear Sir.
Washington 17 January: 1809.

I am astonished, on recurring to my files, at finding that your favour of the 23d. Ulto. has lain by me, so long, unanswered.  I shall not recapitulate reasons, nor invent apologies. I know that your goodness will supply both, and find a cause of delay, any where, rather than in a want of a deep sense of the honour & of the value of your correspondence. Both of which, you know me well enough to be assured, I entertain in the highest degree towards you.
Would to heaven, that such wise council as that Mr. Lloyd recommends, and which you approve, could be made popular with our administration. But theirs is a headlong course, as blind, as it is desperate. Embargo—perhaps, non-intercourse. As to war—their friends seem to have as much disposition that way as can be exhibited by eternally bawling the name of it, on the floor of Congress. At anything effectual for that state of public affairs, they have scarcely the power to look, for any length of time, definitely. And, with respect to serious preparations for it, they have no conception what it means, & no inclination to promote it if they had. A continuance of the Embargo, without limit & with new restrictions, is their universal panacea. The patient Seems inclined to be restive. But the Doctor is determined to force it down his throat at the point of the bayonet. It is hard to choose between death and the Doctor—war & the political prescription.
I every day, more & more realise the evils of sitting in this wilderness—We feel none of the popular influences, except such as operate prospectively through the elections. Men on the passage of the enforcing Embargo Law were seen snoring on the seats, at one moment, and waked up the next, to vote, half asleep, on a question, involving, perhaps, the peace & the liberties of their country. I blush at the scenes, I write about me and can scarcely realise, were it not for the splendor of the apartment, in which we assemble, that this is the great council of the nation—the collected wisdom of a great people elicited by the processes of the most perfect freedom of election.
The bill for arming the navy has been lost after a very warm debate. The Senate, however, have asked a committee of conference. of its final success I have no belief. And if such be the event, it will owe its existence, rather to the determination to enforce the Embargo Laws, than to any real concern for commerce, of or for national honour.
I entirely concur in your opinion, concerning, non-intercourse in case of reissuing the Embargo. It would have no other effect than to render the attainment of our products more difficult to Great Britain. Have them, in such case, she will. Indeed this is the opinion of administration. It is perfectly understood, that if non-intercourse pass it is to be concurrent with Embargo, & not a substitute for it. Government seem to be mad, in their opinion of bring the practicability of bringing G. Britain to our feet by these measures. At present, I see no signs of yielding. It is possible that non Intercourse may be left to another Congress. But this is problematical.
Administration look very decidedly for some favourable result from the events, about happening, perhaps already reccurred, in Spain. How these will soften Buonoparte, or render Great Britain more accessible, soon enough to give, in May, the relief, they, at that time, promise, I confess, I cannot anticipate. The truth is they have taken an untenable position, which they are loath to yield, & to which, through desperate obstinacy, they resolve to adhere, as long as possible, in the hope that some accident may occur, which may enable them to draw themselves forth, without absolute disgrace.
Your see I write to you with entire freedom, notwithstanding the newspapers have had the malignity toward me, to arrange, in one instance, your name & mine in opposite array. I know not on what ground. It will always be my chief delight to coincide in sentiment with you. And where I differ, my next pleasure will be to stand corrected by you. In the various aspects of a  complicated policy, it is scarcely possible, that a man, studious of performing his duties, independently, should not sometimes differ from those, whom he chiefly honours—If such a state of things have occurred, I regret it more, than any other difference in my political course. But be assured, Sir, that no casual contrariety of opinion, (should any such exist) can ever, for one moment affect the deep and unalterable sentiments of respect / with which I am, your most obedt. / & hble Servt



Josiah QuincyPlease to present me very respectfully to your lady, & affectionately to your son & his lady.I hope you will find no difficulty in decyphering this letter. There is nothing in it of Lord Bacon’s “Lefthanded wisdom” although I am obliged to use that species of chirography.